Citation Nr: 0020745	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1945 to February 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  That rating 
decision denied the veteran's attempt to reopen his claim for 
service connection for a left leg disorder.  That rating 
decision also denied service connection for right leg and 
bilateral foot disorders.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records show a single instance of 
complaints of leg and back pain and a single diagnosis of pes 
planus.

3.  The service medical records reveal normal feet and no 
musculoskeletal defects on separation examination.  

4.  There is no competent medical evidence of a current 
bilateral foot disability.

5.  There is medical evidence of current right leg edema and 
right knee arthritis.

6.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's right leg and 
knee disorder.  

7.  There is no medical opinion, or other competent evidence, 
linking the veteran's right leg and knee disorders to the 
veteran's active military service.

8.  The RO denied service connection for a left leg disorder 
in October 1955.  The veteran was notified of this decision 
in November 1955 but did not file an appeal. 

9.  No competent medical evidence establishing a relationship 
between a left leg disorder and the veteran's active military 
service has been received since the October 1955 RO decision.  

10.  The evidence received since the October 1955 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for right leg and bilateral foot 
disorders, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

2.   The October 1955 decision of the RO denying service 
connection for a left leg disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

3.  Evidence received since the October 1955 RO decision 
denying service connection for a left leg disorder is not new 
and material, and the veteran's claim for service connection 
for a left leg disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had right leg and bilateral foot 
disorders during service; (2) whether he has any current 
right leg and foot disorder; and, if so, (3) whether this 
current disability is etiologically related to active 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports and 
treatment records spanning the veteran's period of military 
service.  The veteran's December 1945 entrance examination 
report indicates that the veteran's feet were normal.  The 
only musculoskeletal defect noted was an "old fracture right 
humerus."  A June 1946 service department treatment record 
indicates that the veteran had complaints of "Leg + Back 
trouble. EPTS [existed prior to service].  Examination 
completely negative except for 1 degree pes planus [flat 
feet]."  The veteran's January 1947 separation examination 
report indicates that the veteran's feet were normal and no 
musculoskeletal defects were noted.  

A July 1955 private physician's report from Dr. Peters states 
that he veteran had "pain and numbness in back and legs."  
This record indicates that the veteran has been under the 
care of Dr. Peters since 1946, and that since that time the 
veteran has been sleepless and nervous since.  This record 
also indicates that the veteran "has a chronic rheumatic 
condition."  

A June 1958 letter from Dr. Gibbons, a private physician, 
states that the veteran had complaints of chronic back pain 
which radiated into his leg.  A July 1958 letter from the 
Holt-Krock Clinic indicates reveals diagnoses of low back 
disorders with pain radiating into his legs.

A March 1998 private medical treatment record indicates that 
the veteran had complaints of pain and swelling in his right 
lower leg.  Examination revealed that the veteran's right 
calf was visibly larger than the left calf.  The assessment 
was right lower extremity edema, and deep venous thrombosis 
was suspected as the cause.  An April 1998 follow up 
treatment record reveals that the veteran's right leg edema 
was subsiding and that testing for deep venous thrombosis was 
negative.  The veteran also had complaints of right knee 
pain.  X-ray examination reveals some degenerative changes of 
the right knee.  The veteran also submitted private medical 
treatment records dating from 1988 to 1990.  These records 
show treatment for disorders unrelated to complaints of foot 
or leg pain.  

There is a single service medical record from 1946 which 
shows a diagnosis of bilateral pes planus.  However, the 
veteran's 1947 separation examination report notes that his 
feet are normal.  Moreover, the veteran has submitted 
absolutely no medical evidence of any current foot 
disability.  The RO specifically informed the veteran of this 
in an August 1998 letter.  With no competent medical evidence 
of a current foot disability the veteran does not meet the 
first element required for the claim to be well grounded.  
See Caluza, 7 Vet. App. at 506.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed)

With respect the veteran's claim for service connection for a 
right leg disorder, the service medical records show a single 
instance of complaints of leg pain during service.  However, 
examination revealed no abnormality and no musculoskeletal 
abnormalities were noted on separation examination.  Medical 
records from the 1950s reveal complaints of leg pain.  
However, these complaints were noted to be radicular pain 
associated with a low back disorder.  The Board denied the 
veteran's claim for service connection for a back disorder in 
November 1959.  Recent medical evidence reveals that the 
veteran had right leg edema in March 1998.  He was diagnosed 
with right knee arthritis in April 1998.  However, there is 
no competent medical evidence which relates any of these 
disorders to the veteran's military service over one half 
century ago.  Therefore, the veteran fails to show the 
required nexus between his current right leg edema and right 
knee arthritis and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Reopened Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  It is not necessary to remand this claim 
consideration under the Hodge provisions because no prejudice 
to the appellant results from the Board's consideration of 
this claim.  The rating decision cited the provisions of 
38 C.F.R. § 3.156(a) and determined that the no new evidence 
had been submitted in connection with the current claim.  The 
veteran was also provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156, in the statement of the case and it is 
clear from the reasons and bases provided in the statement of 
the case that this regulation was considered.  Thus, the 
Board finds that the veteran will not be prejudiced by the 
Board's now considering the issue in accordance with the 
provisions of Hodge.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In this case, the RO denied service connection for a left leg 
disorder in an October 1955 rating decision and notified the 
veteran of the decision in November 1955.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether a left 
leg disorder was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the October 1955 RO decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.  

The evidence of record at the time of the October 1955 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a left leg disorder consisted of:  the 
veteran's service medical records, two lay statements, and a 
July 1955 private physician's report.  

As noted above, the veteran's service medical records appear 
to be complete.  They contain entrance and separation 
examination reports and treatment records spanning the 
veteran's period of military service.  The veteran's December 
1945 entrance examination report indicates that the only 
musculoskeletal defects noted was an "old fracture right 
humerus."  A June 1946 service department treatment record 
indicates that the veteran had complaints of "Leg + Back 
trouble. EPTS [existed prior to service].  Examination 
completely negative except for 1 degree pes planus [flat 
feet]."  The veteran's January 1947 separation examination 
report indicates that no musculoskeletal defects were noted.  

The July 1955 private physician's report from Dr. Peters 
states that the veteran had "pain and numbness in back and 
legs."  This record indicates that the veteran had been 
under the care of Dr. Peters since 1946, and that since that 
time the veteran had been sleepless and nervous.  This record 
also indicates that the veteran "has a chronic rheumatic 
condition."  

The veteran also submitted two lay statements from friends 
which were dated July 1955.  One statement indicates that the 
veteran suffered from complaints of leg and back pain while 
the other mentions complaints of leg pain dating back to 
1947.  

In this case the veteran has submitted no evidence since the 
October 1955 RO decision that refers to his claimed left leg 
disorder.  The veteran did submit a series of private medical 
records dated in 1957 and 1958.  However, these records were 
submitted in conjunction with a claim for service connection 
for a low back disorder.  These records do include complaints 
of leg pain.  However, the leg pain is identified as 
radiating from the back and a symptoms of the low back 
disorder, not as an independent disability.  More recent 
evidence fails to address any complaints of left leg symptoms 
at all.  The Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection for a left leg disorder in October 1955.  Although 
"new," this evidence is not "material" because it is does 
not bear directly and substantially upon the specific matter 
under consideration, namely whether the veteran had left leg 
disorder during active service.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1955 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a left leg 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).  


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a bilateral foot disorder is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for a right leg disorder is denied.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left leg 
disorder, that benefit remains denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 

